Citation Nr: 0211254	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1937 to 
October 1939 and from April 1941 to August 1945.  In 
addition, he had service in the reserves.  This appeal arises 
from a rating decision of the Baltimore, Maryland regional 
office which denied service connection for diabetes mellitus.


REMAND

At the veteran's hearing on appeal and in other documents of 
record, he raised the issue of secondary service connection 
for diabetes mellitus.  This issue has not been addressed by 
the RO.  To avoid piecemeal litigation of this claim, the 
claims folder is being Remanded to the RO for consideration 
of this issue.  In this regard, the undersigned believes that 
the duty to assist includes consideration of all theories of 
entitlement, especially when more than one theory is raised 
by the veteran.

Moreover, pursuant to the VA's duty to assist, additional 
medical evidence is being requested.  Accordingly, the case 
is being Remanded for the following actions:

1.  The RO should assure compliance with 
the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and 
the implementing regulations.  In 
connection thereof, the RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159). 

2.  The RO should adjudicate the issue of 
secondary service connection for diabetes 
mellitus.  All due process requirements 
should be complied with.  The veteran and 
his representative are notified of the 
need to submit a substantive appeal if 
the Board is to address this issue.

3.  The RO should assure verification of 
all periods of ACDUTRA.  If verification 
of such periods are not contained in the 
claims folder, the RO should contact the 
appropriate State or Federal agency and 
obtain verification of any missing 
verification of period(s) of ACDUTRA with 
the U.S. Army Reserve from January 1949 
to May 1953 and the U.S. Naval Reserve 
during the period(s) of April 1954 to 
September 1975.

4.  The evidence shows that the veteran 
was employed by United States Postal 
Service from April 1949 to July 1975.  
Please contact this employer and request 
a copy of all available medical records.

5.  The record indicates that the veteran 
was treated for diabetes by University 
Hospital (University of Maryland); Union 
Memorial Hospital (Baltimore, Maryland); 
DOD Tricare (Medical Records Management); 
and the National Naval Medical Center 
(Bethesda, Maryland) during the period of 
from 1949 to present.  Make arrangements 
to obtain outpatient treatment records, 
complete clinical records, laboratory 
findings, and nutritional assessments.

6.  Obtain the veteran's medical records 
from the VA Medical Centers (VAMC) in 
Maryland, Fort Howard VAMC and Baltimore 
VAMC, for any treatment for diabetes 
during the period of 1949 to present.  
Request complete clinical records, labs, 
diet and nutrition, and outpatient 
treatment records.

7.  The veteran's assigned unit in the 
Naval Reserve (CO NR SURF DIV 5-5, U.S. 
Naval Reserve Training Center, Fort 
McHenry, Baltimore, Maryland, 21230) 
should be contacted for copies the 
veteran's service medical records.  
Service personnel records indicate that 
the veteran served in the Naval Reserve 
at that duty station from 1954 to 1975.  
Please inform the administrative officer 
that the Naval Reserve Personnel Center 
(NRPC) and the National Personnel Center 
(NRPC) have indicated that these records 
are not stored in their facilities.  
Therefore, a search for these records 
would be helpful.  

8.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records for the 
periods of service in the U.S. Army 
Reserve (January 1949 to May 1953) and 
U.S. Naval Reserve (April 1954 to 
September 1975).  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



